 612DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDKephart Plumbing, Inc., and Jack Kephart PlumbingandJourneymen Plumbers and SteamfittersLocal Union 393, United Association of Jour-neymen and Apprentices of the Plumbing andPipefittingIndustryofAmerica,AFL-CIO.Case 32-CA-336131 August 1987DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSJOHANSEN AND BABSONOn 5 March 1982 Administrative Law JudgeRoger B. Holmes issued the attached decision. TheRespondent filed exceptions and a supporting brief,and the General Counsel filed an answering brief.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings, andconclusions' only to the extent consistent with thisDecision and Order.It is undisputed that the Respondnet entered intoits relationship with the Union pursuant to Section8(f) of the Act. InJohn Deklewa & Sons, Inc.,282NLRB 1375 (1987), the Board overruled R. J.Smith Construction Co.,191NLRB 693 (1971), enf.denied sub nom.Operating Engineers Local 150 v.NLRB,480 F.2d 1186 (D.C. Cir. 1973), abandonedthe conversion doctrine, and modified unit-scoperules in 8(f) cases. The Board decided to apply thefollowing principles (at 1377):(1) a collective-bargaining agreement permit-tedby Section 8(f) shall be enforceablethrough the mechanisms of Section 8(a)(5) andSection 8(b)(3); (2) such agreements will notbar the processing of valid petitions filed pur-suant to Section 9(c) and Section 9(e); (3) inprocessing such petitions, the appropriate unitnormally will be the single employer's employ-ees covered by the agreement; and (4) uponthe expiration of such agreements, the signato-ry union will enjoy no presumption of majori-ty status, and either party may repudiate the8(f) bargaining relationship.Deklewafurther held that "[i]n light of the legis-lative history and the traditional prevailing practice'In agreeingwith the judge's conclusion that the amendedcomplaintis not barred by Sec 10(b) of the Act, we note that the Union was not onclear notice of the Respondent's repudiation of the 1980-1983 contractuntil the 6 August 1980 letter Adequacy of notice sufficient to triggerthe 6-month limitation period of Sec 10(b) turns on whether thecircum-stances allegedto constitutenotice clearly convey thata change hastaken place See, e g , LC Cassidy,185 NLRB 920, 926 (1970)in the construction industry," in which the Re-spondent is engaged, "we will require the party as-serting the existence of a'9(a) relationship to proveit."2Under the principlessummarizedabove, al-though the Respondent authorized a multiemployerassociation to act as its collective-bargaining repre-sentative, the Union cannot claim conversion of the8(f) relationship to full 9(a) statusunless it canprove that it achieved such status among the Re-spondent's employees on a single-employer basis.Such showing is accomplished only by traditionalmeans,i.e.,a Board election or voluntary recogni-tion based on a prior demand for recognition sup-ported by a showing of majority employee sup-port.3 The General Counsel or the Union has madeno such showing here.In concluding that the Respondent, KephartPlumbing, Inc., a single entity comprising KephartPlumbing, Inc. and Jack Kephart Plumbing, violat-ed Section 8(a)(5), the judge found that it had au-thorized the Santa Clara Valley Contractors Asso-ciation to bargain on its behalf and that the Re-spondent's employees were part of a multiemployerbargaining unit composed of employers that hadauthorized the Association to act as their collec-tive-bargaining representative.We disagree withthe latter finding, consistent with our rejection inDeklewaof the so-called merger doctrine. Thus, theappropriateunit isthe single employer's employeescovered by the 8(f) agreement.4We agree with the judge, however, that the Re-spondent authorized the Association to negotiateand execute a collective-bargaining agreement withthe Union by letters of 28 April 1977 and 23 May1979.The authorization empowered the Associa-tion to negotiate on behalf of the Respondent andto execute an agreement and "to take all steps cus-tomary and necessary to administer the CollectiveBargainingAgreement and to provide proper rep-resentation-in all matters pertaining to the Agree-ment including grievances and disputes with theUnion."Authorization continued unless the Re-spondent took some action effectively withdrawingthe multiemployer group's authority to bargain onthe Respondent's behalf. This it did not do beforenegotiation, execution, and ratification of the col-lective-bargaining agreement between the Associa-tion and the Union effective by its terms 1 July1980 to 30 June 1983.Under theDeklewaprinciples, the 1980-1983agreement was "binding, enforceable, and not sub-ject to unilateral repudiation" by the Respondent.2Deklewa,282 NLRB at 1385 fn 413 Id at 13854 Id 1377285 NLRB No. 83 KEPHART PLUMBINGHowever, the Union enjoyed no presumption ofmajority status following the contractor's expira-tion date of 30 June 1983, and thus at that point theRespondent was free to repudiate the 8(f) bargain-ing relationship. Therefore, we find that the Re-spondent violated Section 8(a)(5) and (1) of the Actby repudiating the 1980-1983 contract with theUnion during the contract term and shall limit themake-whole remedy accordingly. We also find, inagreement with the judge, that the Respondent un-lawfully refused the Union's request for an audit byits6August 1980 letter to the Plumbers TrustFunds with a copy to the Union.THE REMEDYHaving found that the Respondent was engagedin certain unfair labor practices, we shall order thatitcease and desist and take certain affirmativeaction necessary to effectuate the policies of theAct.We shall order the Respondent to make itsemployees whole, as prescribed inOgle ProtectionService,183 NLRB 682 (1970), for any losses theymay have suffered as a result of the Respondent'sfailure to adhere to the contract from 6 August1980 to 30 June 1983, with interest as computed inNew Horizons for the Retarded.IORDERThe National Labor Relations Board orders thatthe Respondent,Kephart Plumbing,Inc., and JackKephart Plumbing, Santa Clara, California, its offi-cers, agents, successors,and assigns, shall1.Cease and desist from(a)Withdrawing recognition during the term ofa collective-bargaining agreementfrom Journey-men Plumbers and SteamfittersLocal Union 393,United Association of Journeymen and Apprenticesof the Plumbing and Pipefitting Industry of Amer-ica,AFL-CIO, as the exclusive collective-bargain-ing representative of the Respondent's employeescovered by the agreement.(b)Refusing to adhere to its 1980-1983 collec-tive-bargaining agreement with the Union until the5 In accordance with our decision inNew Horizons for the Retarded,283 NLRB 1173(1987), interest on and after 1 January 1987 shall becomputed at the "short-term Federal rate"for the underpayment of taxesas set out in the 1986 amendmentto 26 US C § 6621Interest onamounts accrued prior to I January 1987 (the effective date of the 1986amendmentto 26 U S C § 6621) shall be computed in accordance withFlorida Steel Corp,231 NLRB 651 (1977)Because the provisions of employee benefit fund agreements are vari-able and complex,the Board does not provide at the adjudicatory stageof the proceeding for the addition of interest at a fixed rate on unlawfullywithheld fund payments Therefore,any additional amount owed with re-spect to the Pension Trust Fund,Health andWelfare Trust Fund, andthe Apprentice Training Trust Fund shall be determined in accordancewith the procedure set forth inMerryweather Optical Co,240 NLRB1213, 1216 fn 7 (1979)61330 June 1983 expiration date, and to submit to anaudit.(c) In any like or related manner interferingwith,restraining,or coercing employees in the ex-ercise of the rights guaranteed them by Section 7of the Act.2.Take the following affirmative action neces-sary to effectuate the policies of the Act.(a)Make whole the above-described employees,in the manner set forth in the remedy,for anylosses they may have suffered as a result of the Re-spondent's failure to adhere to the contract from 6August 1980 until it expired on 30 June 1983. Theappropriate unit is:All employees employed by the EmployerMember of the Association performing workas set forth in Article I, Section 3 of the Ap-pendix of the collective bargaining agreementbetween the Association and the Union whichexpires on June 30 1983;but excluding allother employees,guards, and supervisors asdefined in the Act.(b) Preserve and, on request,make available tothe Board or its agents for examination and copy-ing,allpayroll records, social security paymentrecords, timecards,personnel records and reports,and all other records necessary to analyze theamount of backpay due under the terms of thisOrder.(c)Post at its Santa Clara,California officecopies of the attached notice marked"Appendix."6Copies of the notice,on forms provided by the Re-gionalDirector for Region 32, after being signedby the Respondent'sauthorized representative,shallbe posted by the Respondent immediatelyupon receipt and maintained for 60 consecutivedays in conspicuous places including all placeswhere notices to employees are customarily posted.Reasonable steps shall be taken by the Respondentto ensure that the notices are not altered,defaced,or covered by any other material.(d) Sign and return to the Regional Director suf-ficient copies of the attached notice marked "Ap-pendix" for posting by Journeymen Plumbers andSteamfitters Local Union 393, United Associationof Journeymen and Apprentices of the Plumbingand Pipefitting Industry of America,AFL-CIO, ifwilling, in conspicuous places where notices to em-ployees and members are customarily posted.6 If this Order is enforced by a judgment of a United States court ofappeals, the words in the noticereading"Posted by Order of the Nation-alLabor Relations Board"shall read"Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board " 614DECISIONSOF THE NATIONAL LABOR RELATIONS BOARD(e)Notify the Regional Director in writingwithin 20 days from the date of this Order whatsteps the Respondent has taken to comply.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.WE WILL NOT, during the term of a collective-bargaining agreement, repudiate that agreementandwithdraw recognition from JourneymenPlumbers and Steamfitters Local Union 393, UnitedAssociation of Journeymen and Apprentices of thePlumbing and Pipefitting Industry of America,AFL-CIO, as the exclusive collective-bargainingrepresentative of our employees covered by theagreement or refuse to submit to an audit.WE WILL NOT in any likeor related mannerinterferewith,restrain,or coerce you in the exer-cise of the rights guaranteed you by Section 7 ofthe Act.-WE WILL make you whole for any losses youmay have suffered as a result of our failure toadhere to the 1980-1983 contract with the Unionuntil the contract expired on 30 June 1983.KEPHART PLUMBING, INC. AND JACKKEPHART PLUMBINGElaine D. Climpson,for the General Counsel.Paul Y. Simpson, Esq. (Thierman & Simpson),of -SanFrancisco, California, for the Respondent.Matthew Ross, Esq. (Davis, Frommer, & Jesinger),of SanFrancisco, California, for the Charging Party.DECISIONROGER B. HOLMES, Administrative Law Judge. Basedon an unfair labor practice charge filed on January 26,1981, by Journeymen Plumbers and Steamfitters LocalUnion 393, United Association of Journeymen and Ap-prentices of the Plumbing and Pipefitting Industry ofAmerica AFL-CIO, the General Counsel issued, onMarch 18, 1981, a complaint alleging violations of Sec-tion 8(a)(1) and (5) of the Act by Kephart Plumbing, Inc.and Jack Kephart Plumbing. The General Counsel'scomplaint was amended August 25, 1981, and it was fur-ther amended during the course of the trial proceedings.The trial was held on September 9, 1981, and also onOctober 22 and 23, 1981, at San Jose, California. Thedue date for the filing of posttrial briefs was extended toDecember 4, 1981.FINDINGS OF FACTI. JURISDICTION AND LABOR ORGANIZATIONThe Board's jurisdiction is not in issue in this proceed-ing.At all timesmaterial,Kephart Plumbing, Inc. hasbeen a California corporation and plumbing contractordoing business as Kephart Plumbing, Inc., and/orJackKephart Plumbing, with the same equipment and operat-ing out of the same facility, which is presently located at2420 Lafayette Boulevard, Santa Clara, California.Jack Kephart Plumbing is not, and has not been, a sep-aratebusinessentity. It does not have a separate comple-ment of employees or supervisors, nor does it have a dif-ferent set of owners, directors, and management, or a dif-ferent labor relation policy affecting employees.Kephart Plumbing, Inc., and Jack Kephart Plumbingare a single businessentity known as Kephart Plumbing,Inc. The entities doing work as Jack Kephart Plumbingare, in fact, identical to and thesame asKephart Plumb-ing, Inc.In addition, Kephart Plumbing, Inc. meets theBoard's direct inflow jurisdictional standard. (See thestipulationsat Tr. 10, 66-67, and 229.) For convenience,Kephart Plumbing, Inc., and Jack Kephart Plumbingusually will be referred to simply as the Respondent.The status of the Charging Party Unionas being alabor organization within the meaning of the Act also isnot in dispute. Such status was admitted in the pleadings.For convenience, the Charging Party usually will be re-ferred to simply as the Union.II.THE WITNESSES AND CREDIBILITY RESOLUTIONSNine witnesses testified at the trial in this proceeding.In alphabetical order by their last names, the followingpersons were called as witnesses: Edward Calcany, whois the general manager and the vice president of W. L.Hickey Sons, Inc., which is located in Sunnyvale, Cali-fornia; Frank Ciari, who is the president of Frank CiariPlumbing and Heating, Inc., which is located in SanJose, California; Larry Gates, who is the executive man-,ager of the Santa Clara Valley Contractors Association;Steve Jackson, who is the owner of San Jose Mechani-cal,which is located in San Jose, California; Jack Ke-phart, who is the president, vice president, and secretary-treasurer of the Respondent; Joseph P. Parisi, who is thepresident of Therma Trane, located in San Jose, Califor-nia, and who is also the president of the Santa Clara whoisValley Contractors Association;William B. Ramirez,who is the managing officer of the L. C. Bohart Plumb-ing Company, which is located in Campbell, California;Charles J. Viso, who is the vice president of the mechan-ical division of Joe Amaral Mechanical, a division of JoeAmaral Plumbing, Inc., which is located in Santa Clara,California, and Lloyd E. Williams, who is a business rep-resentative of the Union.The findings of fact to be set forth in this decision willbe based on portions of the testimony from each one ofthe persons who appeared as witnesses at the trial. In re-lying on portions of their testimony, I have consideredthe responsible positions occupied by each of the ninewitnesses in their respective businesss and organizations.These were knowledgeable persons, but, of course, I KEPHART PLUMBING615have considered whether the record demonstrates a basisfor their knowledge concerning the particular facts aboutwhich they gave testimony, and the effect of the passageof time on recollections. In addition, I have consideredtheir potential interest in the outcome of the litigation.Also, I have given consideration to whether a witness'account is consistent with the accounts of other wit-nesses, documentary evidence, stipulations, and uncon-troverted facts. I will set forth in the findings of fact theaccounts that appear to me to be accurate and reliable.Additionally, many findings of fact will be based on nu-merous pieces of documentary evidence introduced bythe parties at the trial.A. Certain Facts That Are Not in DisputeThe efforts of the lawyers for all three parties to workout stipulations and agreements at the trial should benoted here Their cooperation with regard to certainfacts,which were not in disputein thiscase, saved timeand expense for all three parties during the trial proceed-ings.Some of those matters are set forth in this section,while other matters either have already been set forth, orwill be referredto later inthis decision.Lee and Rita Kephart are the parents of Jack Kephart.Lee Kephart has been a member of the Union for ap-proximately 30 years, and he remained a member in goodstandingat the timeof the trial. Lee Kephart was presi-dent of Kephart Plumbing, Inc. from September 1975,when the Company was incorporated, through June1981.As president of the Respondent, Lee Kephart hadauthority at all relevant times to act on behalf of Ke-phart Plumbing, Inc. regarding its operations, includingthe execution of documents. Pursuant to that authority,Lee Kephart signed the document that was introducedinto evidence at the trial as General Counsel's Exhibit 2;the authorization that was introduced into evidence asGeneral Counsel's Exhibit 6, and the resignation that wasintroduced into evidence as General Counsel's Exhibit 7.Lee Kephart worked for the Respondent at various timesfrom 1975 through 1978. (See the stipulations at Tr. 233-234 and 239.)Rita Kephart was the secretary-treasurer of KephartPlumbing, Inc. from September 1975, when the Compa-ny incorporated, until June 1981. As the secretary-treas-urer, she had the authority to act on behalf of the Re-spondent regarding its operations, including the execu-tion of documents. Pursuant to that authority, Rita Ke-phart signed the authorization, which was introducedinto evidence at the trial as General Counsel's Exhibit 3.The Respondent, by Rita Kephart, or by Lynne Kephartand Kerrie Lyons Enoch in accordance with the instruc-tions given byRitaKephart, sent monthlytransmittals tothe administrator of the trust funds for the Union fromJune 1975 through October 1980, and made contributionsto the various plans and funds involved, as reflected inthose transmittals, pursuant to her understanding of anobligation that the Respondent had to the Union. RitaKephart worked at varioustimesin the Respondent'soffice from April 1979 through May 1980, during whichtime she received various notices from the Santa ClaraValley Contractors Association. (See the stipulations atTr. 234-236.)The monthlytransmittalreports were made,executed,and transmitted to the administratorfor the funds withknowledge of the specificinstructionsset forth on theforms. The signatures on the documents, which were in-troducedinto evidence asGeneral Counsel's Exhibit 8,are thesignaturesof Lynne Kephart and Kerrie LyonsEnoch. (See the stipulationsatTr. 48-49, 237 and 248.)Any employeewhose name appears on such transmittalformsis, in fact,a memberof the Union. (See thestipula-tion at Tr. 595-596.)Jack Kephart hadbeen a memberof the Union untilJuly 21, 1980, when hesubmitted a requestfor an honor-able withdrawal, which was approved by the Union onJuly 31, 1980. (See thestipulationat 240, and see G.C.Exh 36.)The Respondent requested from theunion hiring hallthe dispatch of those employeeswhose names are reflect-ed on the documentsthat were introduced into evidenceasGeneralCounsel's Exhibit 37, and theUnion sentthose employees to work for the Company. (See the stip-ulation atTr. 253.)The Respondent received in 1980 from the Santa ClaraValley Contractors Association certain hardhats and firstaid kits that were offered to members of that association(See the stipulation at Tr. 236, and see G C Exhs 32 and33)B. Certain Events Commencing in 1975Introduced into evidence as General Counsel's Exhibit2 was a copy of the "Signature Page" which had beensigned for the Respondent by Lee Kephart on June 23,1975.The document indicates that the Respondentwould abide by the provisions set forth in the agreementbetween the Union and the Residential Plumbing andMechanical Contractors of Northern California. Also onJune 23, 1975, Lee Kephart made a written request totheUnion for the employment of Jack Kephart. (SeeG.C. Exh. 27) With regard to the number of plumbersemployed by the Respondent at that point in time, JackKephart testified at the trial, "there was only one, me."He has worked with the tools of the plumbing trade"almost daily" since the Respondent has been in business.On November 21, 1975, Jack Kephart made a writtenrequest to the Union for Jerry Mashburn to report forwork on that date. (See G.C. Exh. 29.) The Union hon-ored that "by name" request. (See G.C. Exhs. 28 and 30,which appear to be photocopies of the same document).C. Certain Events Commencing in 1977Introduced into evidence as Charging Party's Exhibit1was a copy of a letter dated January 28, 1977, from theRespondent to the Peninsula Plumbing Industry TrustFund and the Union's Health and Welfare Trust fund.The Respondent's letter asked for a waiver of a late pay-ment fee on contributions made that month to the funds.InMay 1977 the Santa Clara Valley Contractors Asso-ciationwas formed. Sometimes at the trial it was re-ferred to as the Valley Contractors Association, but Ex-ecutiveManager Gates said the reference is to the sameentity.For convenience, it will be referred to simply as 616DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDthe association, rather than by its full name. When an-other organization is mentioned, the name of that organi-zation will be specified.The association was established as a nonprofit corpora-tion for the purposes of negotiating collective-bargainingagreementswith the Union and also to promote theplumbing industry. The association has officers, a boardof directors, and an executive manager. Bylaws were notadopted by the board of directors until February 22,1978. (See G.C. Exh. 9.) Notwithstanding the provisionsof section 8 in article X of the 1978 bylaws, Gates said,"They do not have a formal membership application,no." Instead, an employer who signs a written authoriza-tion to the association is considered to be a member ofthe association. Gates explained, "They request to comeinto the association and sign an authorization, and comein.,,General Counsel's Exhibit 6 is a copy of an authoriza-tion by the Respondent to the association to negotiateand executeon itsbehalf collective-bargaining agree-ments with the Union for the period 1977-1979. Thedocument is dated April 28, 1977.General Counsel's Exhibit 7 is a copy of Respondent'sresignation from the Residential' Plumbing and Mechani-cal Contractors of Northern California. The document isdated June 22, 1977.A copy of a one-page agreement dated August 29,1977, between the association and the Residential Plumb-ing and Mechanical Contractors of Northern Californiawas introduced into evidence as General Counsel's Ex-hibit 31. The Respondent's name is listed among thoseemployers who had authorized the association to repre-sent them.General Counsel's Exhibit 26 is a copy of a collective-bargaining agreement between the Union and the asso-ciation.The effective dates of that first collective-bar-gaining agreement between those parties were July 1,1977, through June 30, 1979. The Respondent is listed onthe "Membership Roster 1977-78" of the association,which is attached to the contract. (See p. 59 of the book-let introduced as G.C. Exh. 26.) The contract containswhat is commonly referred to as a union-security clause.(See sec. 8 of art. II at 2-3 of G.C. Exh. 26.) The con-tract also contains what is commonly referred to as anexclusive hiring hall system. (See art. III at 3-8, G.C.Exh. 26.)D. Certain Events Commencing in 1979Introduced into evidence as Charging Party's Exhibit2 was a copy of a letter dated February 28, 1979, to theRespondent from the Peninsula Plumbing Industry TrustFund and the Union's health and welfare trust fund re-garding the payment of premiums for medical coverage.General Counsel's Exhibit 3 is a copy of Respondent'ssecond authorization to the association. It is dated May23, 1979, and, unlike the first authorization to the asso-ciation, the second authorization does not have a timelimitation.Among other things, the document authorizesthe association to negotiate and execute on its behalf col-lective-bargaining agreements with the Union.General Counsel's Exhibit 34 is a copy of a letterdated June 27, 1979, from the union "to all contractors."It indicates that the union membership had ratified the1979-1980 collective-bargaining agreement, and it setsforth certain provisions of the new contract.General Counsel's Exhibit 25 is a copy of the secondcollective-bargaining agreement between the Union andthe association. It has effective dates from July 1, 1979,through June 30, 1980. Pages 1 through 5 of the bookletintroduced as General Counsel's Exhibit 25 set forth theagreed-on modifications to the first collective-bargainingagreement provisions. The union-security clause and theexclusive hiring hall provisions are located in the sameplaces as they were in the initial agreement.E. Certain Events Commencing in 1980Introduced into evidence as General Counsel'sExhibit12 was a copy of a letter dated February 12, 1980, fromthe association to its employer-members. The letter per-tained to a general membership meeting to be held onFebruary 19, 1980, to discuss the upcoming contract ne-gotiations.General Counsel'sExhibit 13 is a copy of theminutes of that general membership meeting. GeneralCounsel's Exhibit 14 is a copy of the minutes of a subse-quent general membership meeting held by the associa-tion on March 27, 1980.A copy of a letter dated April 7, 1980, from the Unionto the association regarding the commencement of nego-tiations for a new contract was introduced into evidenceas General Counsel'sExhibit 10. A copy of a letter datedMay 1,1980, from the Union to the association regardingthe first negotiation session for a new contract to be heldon May 7, 1980,was introduced into evidence as GeneralCounsel'sExhibit 11.Prior to the commencement of contract negotiations inMay 1980 between the association and the Union,the as-sociation received no communication from the Respond-ent regarding the Respondent's earlier authorization tothe association,which has been previously described.,Gates made copies of all the employer authorizations onfilewith the association,and Gates gave those copies tothe union representatives at the time that contract negoti-ations began in May 1980.GeneralCounsel'sExhibit 15 is a copy of a letterdated May 13, 1980, from the association to its members.It informs the members of the initial negotiating sessionbetween the association and the Union being held onMay 7, 1980, and of the initial proposals made. GeneralCounsel'sExhibit 16 is a copy of a memo dated May 19,1980, entitled,"Negotiations Update." It also pertains tothe contract proposals made at the May 7, 1980 meeting.General Counsel'sExhibit 17 is a copy of a letterdated July 8, 1980, from the association to its members.It is entitled,"Contract Changes and Calendar." Gatessaid a copy of that letter,along with a copy of the newcontract ratified by the Union,was mailed to eachmember of the association. He said copies of the letterand' contract were mailed to the Respondent.GeneralCounsel's Exhibit 18 is a copy of the association's pro-posal,which the Union had ratified on July 8, 1980.General Counsel's Exhibit 35 is a copy of a letter datedJuly 9, 1980, from the Union "to all signatory contrac-tors" regarding the new contract wage rates. KEPHART PLUMBING617A copy of the third collective-bargaining agreementbetween the association and the Union was introduced inbooklet form as General Counsel's Exhibit 24. It has ef-fective dates of July 1, 1980, through June 30, 1983. Aunion-security clause is found in section 8 of article II onpages 2-3, and exclusive hiring hall provisions are foundin article III on pages 3-8 of the booklet. The Respond-ent's name is included among those employers listed onthe association's "Membership Roster" 1980-83 attachedto the contract.Charging Party's Exhibit 3 is a copy of a letter datedJuly 25, 1980, from the Union's trust funds to the Re-spondent regarding the late payment of contributions bythe Respondent in July 1980 to the pension trust fund,health and welfare trust fund, and the apprentice trainingtrust fund.In July 1980, Jack Kephart told Union RepresentativeWilliams that they were going to close down the busi-ness.Williams asked Kephart what he was going to do,and Kephart replied that he was getting into another, lineof work. A copy of a letter dated August 6, 1980, fromthe attorney for the Respondent and addressed to thePlumbers trust funds was introduced into evidence asGeneral Counsel's Exhibit 4. The letter indicates that acopy was sent to the Union. The letter sets forth the Re-spondent's position, and states, inter alia, "For the rea-sons set forth herein, we hereby rescind and abrogate allagreementswith Plumbers Local 393 retroactively to1975." The ]letter is typewritten single-spaced and is 11pages long. Rather than reproduce the contents here, theletter is in evidence for review by persons having a needto do so.BusinessRepresentativeWilliams said that GeneralCounsel's Exhibit 4 was the only notice he had that -theRespondent was not complying with the Union's collec-tive-bargaining agreement. Up to that point in time, Wil-liams had not visited any jobsites where the Respond-ent's employees were working. Williams never receiveda call from any contractor complaining that the Re-spondent was operating with nonunion employees. WhileWilliams acknowledged that the Union received copiesof the monthly transmittal reports sent by employers tothe trust funds, he said the Union had not policed com-pliance by the employers unless a problem arose. In addi-tion to Williams, the Union also employed on a full-timebasis,Robert Duffey as business manager and Ray Bor-gette as a business representative.Williams estimated thatthe Union had 12 to 20 job stewards.Prior to August 6, 1980, the Respondent had not in-formed either the association or the Union of the Re-spondent's position that it was not a member of the asso-ciation, and that it was not bound to any contract withthe Union. Jack Kephart testified during cross-examina-tion by the attorney for the Charging Party:Q. Now, did you personally ever address a com-munication to Mr. Gates telling him not to send youthese notices because you are not a member of theassociation?A. No.Q. Did you ever orally inform him that you werenot a member of the association?A. No.Q. Did you ever in writing inform him that youwere not a member of the association?A. I-no, I don't thing so.Q. All right, did you ever orally inform the unionthat you were not a member of the Santa ClaraValley Contractors Association?A. No.Q. Did you ever in writing inform the union thatyou were not a member of the Santa Clara ValleyContractors Association?A. No.Q. Did you ever send a written communicationto the union indicating that you did not feel- thatyou were bound unto any agreement with the unionprior to August 6, 1980?A. No.Q. Did you ever send any communication to Mr.Gates prior to August 6 of 1980 informing him thatyou did not feel that you were bound' into anyagreementwith Local 393?A. No.After a copy of General Counsel's Exhibit 4 was re-ceived by the Union on August 12, 1980, the Unionbegan to monitor the Respondent's plumbing permit re-quests filed at the city inspection department. As a resultof that course of action, Williams went to a jobsite onMinnesota Avenue in San,Jose where Williams observedpersons working for the Respondent who had not beendispatched through the Union's hiring hall.Williams re-turned to the union office and prepared a citation. Intro-duced into evidence as General Counsel's Exhibit 19 wasa copy of a letter dated September 22, 1980, from theUnion to the association. It alleged that the Respondent'semployees at the Minnesota Avenue jobsite were not ob-tained by the Respondent from the Union's hiring hall.General Counsel's Exhibit 20 is a post office receipt fordelivery of General Counsel's Exhibit 19. A similar letterdated September 26, 1980, was introduced into evidenceasGeneral Counsel's Exhibit 21. The post office receiptsfor that document were introduced into evidence asGeneral Counsel's Exhibit 22.After receipt of the citationregardingthe Respondent,Gates telephoned Jack Kephart and advised him of thecitation.According to Gates, Kephart replied, "thatdoesn't have anything to do with me." Gates then tele-phoned Williams to ascertain if the Union had cited thewrong location.Afterwards,Gates once again tele-phoned Kephart. During that conversation, Kephart in-formed Gates that his company was nonunion while hisfather's company was union. That was the first occasionon which Gates had been told that the Respondent was"non-union." Thereafter, Gates wrote Kephart a letterdated October 7, 1980, a copy of which was introducedinto evidence as General Counsel's Exhibit 23. It wasstipulated that the letter was received by the Respond-ent. (SeeTr. 157-158.)A copy of a letter dated November 10, 1980, from theattorney for the Union to the Respondent was intro-duced into evidence as Charging Party's Exhibit 5. Itpertains to alleged conduct by agents of the Respondent, 618DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDwho, in the Union's view, were interfering with theUnion's following of the Respondent's trucks.A copy of a letter dated November 18, 1980, from theattorney for the Union to the Respondent was intro-duced into evidence as Charging Party's Exhibit 4. Itpertains to the fact that no reply had been received tothe Union's letters allegingviolations of the contract bythe Respondent on the Minnesota Avenue job. It wasstipulated that the Respondent made no response to theforegoing two letters because the Respondent never ac-knowledged receipt of those letters. (See Tr. 328.)In November 1980, the Respondent was aware that agreivance had been filed against the Respondent by theUnion. The Respondent never met for the adjustment ofthat grievance inasmuch as the Respondent was underthe impression that the Respondentwas nolonger, andwas not at any time, signatory or bound to a collective-bargaining agreementwith the Union. The Respondentrefused to meet with the Joint Conference Board byreason of the foregoing position. (See the stipulations atTr. 327-328.)F. Facts Pertaining to Certain EmployersBased on his observation during his visits to variousjobsites of plumbing employers during the years 1977through 1981, Business Representative Williams was ableto give his estimates of the size of all but 4 of the 26 em-ployers who are listed as members of the association inGeneral Counsel's Exhibit 24. His frame of reference forthat testimony was to consider a contractor with 6 orless employees to be small in size; 6 to 40 employees tobe medium in size, and more than 40 employees to belarge in size. (See Tr. 703-720.) Joe Amaral Plumbing,Inc.,Central Service Co., Inc., Charter Plumbing, Inc.,W. L. Hickey Sons, Inc., Lanoie Plumbing, O. C.McDonald Co., Inc.,McDonald-University,ThermaTrane, and University Mechanical fell into the categoryof employers with a large number of employees. Wil-liams estimated that about 400 members of the unionwere employed by contractors in the association during1978, 1979, 1980, and 1981, but that the number de-creased to about 300 union members at the time of thetrial.There were approximately 1650 members of theUnion at the time that Williams testified. According toWilliams, the Union has enforced the union-securityclause and the exclusive hiring hall provisions in theUnion's contracts. He gave examples at the trial in sup-port of his testimony.Joseph P. Parisi has been the president of ThermaTrane since the Company went into business. Actually,the business began under a different name in 1967, butsince 1971 the business has been operated under itspresent name. Parisi also has served as the president ofthe Santa Clara Valley Contractors Association since itsinception. Previously, Thelma Trane had been a memberof the Greater Bay Area Plumbing Contractors Associa-tion, and then the Company had been a member of theResidential Plumbing and Mechanical Contractors Asso-ciation.However, Parisi said that he and other SantaClara Valley contractors felt like they wanted to have anassociation thatmet their needs, so the Santa ClaraValleyContractorsAssociationwas formed. ThermaTrane authorized the association to act on its behalf innegotiations with the Union in 1977, 1979, and 1980.The number of plumbers employed by Therma Tranevaried between 85 and 120 during each year of 1977,1978, 1979, and 1980. Therma Trane is one of the twolargest employers in the association. All the plumbersemployed by Therma Trane came to work for that coin-pany from the Union's hiring hall. Parisi said that thecompany never hired a plumber "off the street." In addi-tion to his being president of the company,Parisi alsoworked as the general foreman for the company untilsometime prior to the trial. He placed most of the callsto the Union's hiring hall for the dispatch of plumbers towork for the company, and he collected most of the dis-patch slips from plumbers who came to work for thecompany. The foreman collected dispatch slips from theothers.Those dispatchslipswere placed in the employ-ee'spersonnel folders at the company. Parisi had noreason to believe that any of those plumbers were notmembers of the Union. During the years from 1977 to1980, the company was never requested by the Union todischarge a plumber because the plumber had notbecome a member of the Union, but during that timeperiod, the company had received four or five communi-cations from the Union requesting that the company dis-charge a plumber because he was not in good standingwith the Union.According to Parisi, he had not received any informa-tion concerning the failure of any contractor in the asso-ciationto comply with the hiring hall provisions in theagreement, nor did he receive any complaint,as presi-dent of the association, that another contractor was notusing the Union's hiring hall. In addition, Parisi said thathe was not told that any contractor was not using theUnion's hiringhall.He acknowledged at the trial that ifsomeone had violated the collective-bargaining agree-ment, the person would not likely tell others that he wasdoing so.Charles J. Viso, who is a vice president at Joe AmaralPlumbing, Inc., said that company was a member of theassociation.According to Viso, the general superintend-ent of the company calls the Union's hiring hall for thedispatch of plumbers to work for that employer. Duringthe period between 1974 and 1977, Viso worked as afield superintendent, and he made such calls to the Unionto request the dispatch of plumbers. On occasions whenthe Union had no one available, the company has hiredemployees outside the hall such as "steamcard men," butthe company then cleared those persons through theUnion's hiring hall. Viso said that he had no knowledgeof any plumbing employees who had worked for thecompany who had not been cleared through the Union'shiring hall.While he worked as a field supertindendent, Viso wentfrom job to job and observed the plumbers who workedfor the company. He knew the majority of the employ-eeswho worked for the company. According to Viso,the employees received wages and fringe benefits in ac-cordance with the collective-bargaining agreement withthe Union. He gave these estimates as to the number ofplumbers who were employed by the company: 1976, 50 KEPHART PLUMBINGplumbers; 1977, 85 plumbers; 1978, 90 plumbers; 1979, 80to 85 plumbers; and 1980, 55 to 70 plumbers.William B. Ramirez has been the managing officer ofL. C. Bohart Plumbing Company for about 14 years.The company has been in existence since 1948, and it hasalways been located in Santa Clara County. The dutiesperformed by Ramirez include the bidding, contracting,purchasing, and the hiring and firing of employees.During the years from 1977 through 1980, the number ofplumbers employed by Bohart Plumbing ranged from 12to 25 employees. He estimated that 12 or 13 plumbersworked during 1980 on a regular basis for the company.The company has hired all its plumbers through theunion hiring hall. The 'company authorized the associa-tion to bargain on its behalf-with the Union in the collec-tive-bargaining negotiations in 1977 and 1980.Frank Ciari is the president of Frank Ciari Plumbingand Heating, Inc. That company had been in business forapproximately 5 years at the time of thetrial,but Ciarihimself had been working in the plumbing industry sinceJuly 1961. The company has been a member of the asso-ciation since it came into existence, and the company hasbeen operating its business underthe termsof the,collec-tive-bargainingagreementswith the Union since 1977.During the years 1977 through and including 1980, CiariPlumbing employed approximately a dozen plumbers.All of those plumbers were referred to Ciari Plumbingthrough the Union, and all the plumbers were unionmembers and representedby the Union for collective-bargaining purposes. (See the stipulationat Tr. 630)Edward Calcany has been the general manager andvice president of W. L. Hickey Sons, Inc. for 3 years.Previously, he had held the position of general superin-tendent and acting general managaer of that companysince 1949. The number of plumbers employed by W. L.'Hickey has averaged about 85 to 100 employees duringthe years 1977 through 1980. The company has obtainedits plumbers by contacting the Union and requesting thatplumbersbe dispatched to work for the company.During discussions in 1980 with certain of the other con-tractorswho are members of that association, Calcanysaid that the method of hiring plumbers through theunion hiringhallwas brought up, but it was not broughtto his attention that any contractor in the association wasfailing to comply with the hiring hall provisions.Steve Jackson is the owner of a plumbing business,that is known as San Jose Mechanical, and that has beenin existence since 1978. He was a member of the Unionfrom 1959 until he obtained an honorable withdrawalfrom the Union in 1970. The company authorized the as-sociation to negotiate and execute collective-bargainingagreements on its behalf with the Union since 1978. Thecompany employed about 10 to 12 plumbers in 1978; 10to 20 plumbers in 1979, and 10 to 15 plumbers in 1980.Jackson has hired his plumbers through the Union'shiring hall.Jackson said at the trial that it had not cometo his attention from 1978 to the time that he testified atthe trial that any member of the association had been inviolation of the collective-bargaining agreement, nor thatany contractor in the association had not used theUnion's hiring hall.619Prior to 1978, Jackson workedas anestimator forCentral Service Plumbing Company during the years1976 and 1977. His duties during that period of time in-volved visiting the company's jobsites on occasion. Heestimated that there were 80 to 100 plumbing employeesworking for Central Service in 1976 and 1977. Duringthat, time, Jackson knew of no violations by the companyof the hiring hall provisons. For the 8 years prior to1970, Jackson had held a different position with CentralService. During that earlier period of time, he worked asa superintendent. He said at the trial that he knew of noplumbingemployees of the company who were not hiredthrough the Union's hiring hall and who werenot mem-bers of the Union.As noted previously, Jack Kephart has worked in theplumbing industry for a number of years, and he was amember of the Union for many years until the time of hishonorary withdrawal from the union membership. Inearlieryears, he had worked for Central Service Compa-ny, and Kephart stated at the trial, "I know a lot of theirplumbers, and their superintendent,and estimators, andthe owner." (See Tr. 547.) He admitted at the trial that,so far as he knew, Central's plumbers have been unionmembers. During his cross-examination by the attorneyfor the Charging Party,certain admissionswere made byKephart:Q. Central Service, how large were they in 1975?A. I don't know. They're huge. They might havehad 300 plumbers. I'm not clear. But they have alot.Q. In 1975 were they employingunionplumbers?A. Oh, yes.Q. In 1976 and '77 were they employing unionplumbers?A. Always.Q. And how large were they in those years?A. Very, very large, to my knowledge.Q. In excess of 300 union plumbers?A. Possibly.Q. How about '78, '79 and '80? Do you knowwhat their range was, first of all?A. Therangefor the number of plumbers?Q. Yeah.A. It might have dwindledsome during thattime. But they're very large. They're probably thelargest plumbing contractor in the valley.Q. Roughly, what would their range have beenin 1978?A. Maybe 300 plumbers.Q. And were those 300 union plumbers?A. To my knowledge.Q. Do you have any knowledge that any of themwere not union plumbers?A. None.Q. Okay. Do you have any knowledge that anyofCentral'semployees,plumbers,werenotmember[s] of Local 393 at anytimebetween 1975and 1980?A. I don't believe they've ever had any.Q. I'm sorry? 620DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDA. I don'tbelieve they've ever had any non-union plumbers.Q. They'veall been plumbers who were membersof 393.A. To my knowledge.Q.And whatdo you base that on? Is that be-cause you're familiar with their operations?A. I know a lot of their plumbers,and their su-perintendents,and estimators,and the owner.Q. Do you know a lot of their plumbers?A. Yes.Q. Andare they all union plumbers?A. Yes.Q.And hasanybody eversaid anything whichleads you to believe that any of them are not unionplumbers?A. No.The average number of plumbers employed by the Re-spondent on each job was two plumbers. Sometimes theRespondent had more than one job being performed atthe same time. Kephart testified, "Seventy-nine was oneof my busiest years. I probably had no less than tenpeople.",In 1980 there were about six plumbers workingfor the Respondent. General Counsel's Exhibit 37 con-sists of the union's membership records for Jerry Mash-burn, Roger Garcia, Michael Opray, Wayne Sloan, Mi-chael Smith, Randy Laney, and Paul Kephart, Jr., duringthe period from 1977 through 1981. It was stipulated thatthe Respondent requested the dispatch of those employ-ees from the Union's hiring hall, and that they were sentto work for the Respondent. (See Tr. -253.) The monthlytransmittals,which were introduced into evidence asGeneral Counsel's Exhibit 8, have already been referredto earlier in this decision. However, Kephart said thatthe Respondent obtained other employees, who had notbeen dispatched from the Union's hiring hall, and forwhom the Respondent had not made any trust fund con-tributions.Kephart explained, "Most of the time I hiredthem off the street. Sometimes I'd hire them from theunion hall." At the time that he testified on October 22,1981,Kephart said that the Respondent employed fourplumbers who had not been hired through the Union'shiring hall and for whom no trust fund contributions hadbeen paid by the Respondent. They were: John Lyons,Ray Lyons, Mark Mills, and Dave Gonzales.During the cross-examination of Kephart by the attor-ney for the Charging Party, Kephart was asked, "Giveme examplesof other employers who are members of theSanta Clara Valley Contractors Association who employnon-unionworkers to your knowledge." (See Tr. 532.)Kephart refused on the witness stand to answer that in-quiry, and the attorney for the Charging Party moved tostrike certain testimony by Kephart. (See Tr. 535.) Ke-phart also refused to answer the question, "Do you knowany other employers, members of the Santa Clara ValleyContractors Association,who have a similar arrangementwith their employers as you do specifically with respectto one wage scale for union members and another wagescale for non-union members?" (See Tr. 539.) Further-more, Kephart indicated to the attorney for the ChargingParty that he would answer every question posed to himalong those lines with a "no comment" response. (SeeTr. 539.) The attorney for the Charging Party asked thatadverse inferences be drawn based on Kephart's failureto respond to those particular questions during cross-ex-amination. I indicated that I would rule on the ChargingParty's requests in this decision. (See Tr. 550-552.)Regarding the Charging Party's motion to strike, Iwill grant the motion in particular concerning Kephart'sother answers at transcript pages 531 and 532: (1) "Idon't like to expound on this. There's not a plumbingcontractor in this town that doesn't break the rules.None of them"; (2) "They all do"; and (3) "It's surviv-al."Regarding the Charging Party's request to draw ad-verse inferences concerning the subsequent line of in-quiry, I will grant the Charging Party's request and drawinferences that Kephart had no such knowledge of thesubject matter of that inquiry.ConclusionsWithout reiterating here all the findings of fact thathave been set forth in earlier sections, I conclude thatfacts show that the Respondent became a part,of a multi-employer unit after the Respondent authorized the asso-ciation to negotiate with the Union and to execute a col-lective-bargaining agreement with the Union on behalf ofthe Respondent. That first authorization was dated April28, 1977. (See G.C. Exh. 6 and sec. C.)As explained by Gates at the trial, the association didnot have a formal membership application. Instead, thepractice was to accept as members those employers whosigned an authorization to the association. (See sec. C.)Accordingly, I conclude that the Respondent became amember of the association in 1977 in accordance withthe customary practice of the association, notwithstand-ing the provisionsin the subsequently adopted bylaws.As noted in section here, the Respondent resigned fromthe Residential Plumbing and Mechanical Contractors ofNorthern California. (See also G.C. Exh. 7.)After the Respondent became a member of the associa-tion, the first collective-bargaining agreement betweenthe association and the Union came into effect. (See G.C.Exh. 26 and sec. D.) The Respondent continued its par-ticipation in the multiemployer unit as evidenced by theRespondent's second authorization to the association andthe second collective-bargaining between the associationand the Union. (See G.C. Exhs. 3 and 25 and sec. D.) Asnoted in the findings of fact, the Respondent's second au-thorization to the association had no time limitation onthat authorization and, thus, it was unlike the Respond-ent'sfirst authorization in that respect.Notwithstanding the communications to the associa-tionmembers regarding the negotiations for the thirdcollective-bargaining agreement between, the associationand the Union, and thereafter the notice of the successfulconclusion of those negotiations, it is undisputed that theRespondent had not withdrawn its authorization to theassociation or notified either the association or the Unionof the Respondent's position that it was not a member ofthe association and not bound to any contract with theUnion, until the letter was sent on August 6, 1980. (See KEPHART PLUMBING621sec.E.) Therefore, it was not until after negotiations hadtaken place for the third collective-bargaining agreementthat the Respondent made known its position. The Re-spondent's positionwas disclosed in the letter datedAugust 6, 1980, from the attorney for the Respondent tothe trust funds with a copy or that letter to the Union.(See G.C. Exh. 4 and sec. E.) Up to that pointin time,the evidence does not show that the Union was awarethat the Respondent did not always abide by the terms ofthe contract, nor does the evidence show that the Unionacquiesced in the Respondent's conduct in sometimes fol-lowing the Union's contract and sometimes not doing so.Significantly, August 6, 1980, is the earliest date statedin the General Counsel's complaint on which an unfairlabor practice is allegedto have occurred. (See par. 12 ofG.C. Exh, 1(c).) The unfair labor practice charge wasfiled on January 26, 1981, and served on January 27,1981. (See G.C. Exhs. 1(a) and 1(b).) Because the onlyunfair labor practices by the Respondent are alleged tohave occurred "since onor about August 6, 1980," Iconclude those allegations in the General Counsel's com-plaintpertain to the Respondent's conduct within 6months of the filing and service of the unfair labor prac-tice charge. Accordingly, I conclude that the statute oflimitations provisions in Section 10(b) of the Act do notpreclude the finding of the unfair labor practices allegedby the General Counsel in this proceeding. See theBoard's decision inPullman Building Co.,251NLRB1048 (1980). See alsoPacific IntercomCo., 255 NLRB124 (1981);Don Burgess Construction,227 NLRB 765(1977);JJCFIndustries,231 NLRB 83 (1977).Having concluded that the Respondent became a partof the multiemployer unit, I must look to the multiem-ployer unit to determine whether the Union enjoyed ma-jority status among those employees. As noted in thefindings of fact, each one of the three collective-bargain-ing agreements negotiated between the association andthe Union contained a union-security clause. Consideringthat fact together with the findings of fact set forth insection 8 here, L conclude that the General Counsel andthe Charging Party have established that the Union en-joyed majoritystatusin the multiemployerunit at thetimes relevant here. In this connection, note especiallythe testimony of the various employer officials,as well asthe testimony of Union Representative Williams, and theadmissions made by Jack Kephart. Such testimony is per-suasive that the Union had majority support in the multi-employer unit, particularly where there is no convincingevidence that the Union did not have such majority sup-port.Thus, I conclude that Respondent was not freeabout August 6, 1980, to refuse to abide by the collec-tive-bargaining agreement and to refuse the request foran audit, as alleged Iin paragraph 12 of the General Coun-sel's complaint. I conclude that the arguments advancedby the General Counsel and the Charging Party are per-suasive that,by theRespondent's actionsnoted above,theRespondent has engaged in unfair labor practiceswithin the meaning of Section 8(a)(1) and(5) of the Act.Authorized Air ConditioningCo.,236 NLRB 131 (1978),enfd.606 F.2d 899(9th Cir. 1979);Amado Electric,238NLRB 37 (1978).CONCLUSIONS OF LAW1.The Respondent is an employer engaged in com-merce within the meaning of Section 2(6) and (7) of theAct.2.The Union is a labor organization within the mean-ing of Section2(5) of the Act.3.The following employees constitute a unit appropri-ate for thepurposesof collectivebargainingwithin themeaning of Section 9(b) of the Act:All employees employed by the employer mem-bers of the Santa Clara Valley Contractors associa-tion, including those employers who have author-ized the association to be their collective bargainingrepresentative, performing work as set forth in Arti-cle I, Section 3, and the Appendix of the collectivebargaining agreement between the association andthe union, which expires on June 30, 1983; but ex-cluding all other employees, guards, and supervisorsas defined in the Act.4.At alltimes material, the Union has been the exclu-sive collective-bargaining representative of the employ-ees inthe above-described unit.5.The Respondent has engaged in unfair labor prac-ticeswithin the ' meaning of Section 8(a)(1) and (5) of theAct by failing and refusing to bargain in good faith withthe union by the following acts and conduct:Since on or about August 6 1980, refusing toabide by the terms of the collective-bargainingagreementbetween the association and the union,which has effective dates of July 1, 1980, throughJune 30, 1983, and by refusing to submit to an audit.6.The unfair labor practices set forth above affectcommercewithin the meaning of Section 2(6) and (7) ofthe Act.THE REMEDYBecause I have found that the Respondent has en-gaged in unfair labor practices within the meaning ofSection 8(a)(1) and (5) of the Act, I shall recommend tothe Board that the Respondent be ordered to cease anddesist fromengagingin those unfair, labor practices andto take certain affirmative action to remedy those unfairlabor practices.[Recommended Order omitted from publication.]